         Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                          :       CRIMINAL ACTION
                                                   :
                                                   :
       v.                                          :       No. 20-266
                                                   :
DAVID WYCHE                                        :
                                                   :
Kenney, J.                                         :

                                      MEMORANDA

       Defendant David Wyche brings this Motion for Reconsideration of Pretrial

Detention (ECF No. 13), seeking release from custody due to concerns over the

COVD-19 pandemic. The Government opposes Defendant’s Motion. ECF No. 17

at 2. For the following reasons, the Court will deny Defendant’s Motion for

Reconsideration of Pretrial Detention.1

I.     BACKGROUND




1
 Mr. Wyche styles his request as a “Motion for Reconsideration of Pretrial Detention” asking
this Court to reconsider Judge Sitarski’s September 8, 2020 order in light of his risk of
contracting COVID-19. If a person is ordered detained by a magistrate judge, the person may file
a motion for revocation or amendment with the district court. See 18 U.S.C. § 3145(b). But
because Mr. Wyche waited three months after Judge Sitarski ordered his detention to file his
motion, and because the threat of COVID-19 was just as salient in September 2020 as it was in
December 2020, this opinion will evaluate Mr. Wyche’s request under the 18 U.S.C. § 3142(i)
framework. That provision allows Courts to reconsider detention decisions “to the extent that
the judicial officer determines such release to be necessary for preparation of the person's
defense or for another compelling reason.” That being said, this Court’s conclusions would be
the same under either analysis.
        Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 2 of 15




      On August 26, 2020 a grand jury indicted and charged Mr. Wyche with the

following offenses: possession with intent to distribute a controlled substance, 21

U.S.C. § 841(a)(1), (b)(1)(C); possession of a firearm in furtherance of a drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i); and possession of a firearm by a

felon, 18 U.S.C. §§ 922(g)(1), 924(e). ECF No. 1. The government argues that on

May 7, 2020, three Philadelphia Police officers on bike patrol saw a 2006 Honda

Accord parked illegally at 3000 N. 15th Street in North Philadelphia. ECF No. 17

at 2. As they approached the Honda, the officers allegedly smelled marijuana. ECF

No. 17 at 2. Mr. Wyche, who was in the driver’s seat, allegedly admitted to having

a small amount of marijuana in the Honda. ECF No. 17 at 2–3. During a search of

the vehicle, the police uncovered a black Taurus G2C 9mm pistol with an

obliterated serial number, one live round in the chamber, and ten live rounds in the

magazine. ECF No. 17 at 3. Officers also recovered six plastic jars of cocaine, a

glass bottle containing PCP, three bags of marijuana, drug packaging materials,

and $6,020 in cash from the Honda. Id. Following a search of Mr. Wyche’s person,

officers recovered two orange bottles containing 79 total oxycodone pills and $628

cash. Id. Prior to being arrested, Mr. Wyche allegedly admitted that the firearm

belonged to him. Id.

      On August 26, 2020, following the grand jury indictment, United States

Magistrate Judge Timothy R. Rice issued a bench warrant for Mr. Wyche’s arrest.
         Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 3 of 15




See ECF No. 3 at 1. Mr. Wyche pleaded not guilty at his September 4, 2020

arraignment. ECF No. 17 at 3. Given the nature of Mr. Wyche’s charges, he is

subject to a rebuttable presumption under 18 U.S.C. §§ 3142(e)(3)(A) and

3142(e)(3)(B) that there are no conditions or combination of conditions that could

assure the safety of the community and Defendant’s appearance at trial.2

Accordingly, on September 8, 2020, United States Magistrate Judge Lynne A.

Sitarski ordered Mr. Wyche detained pending trial. ECF No. 17 at 1–2.3

II.    DISCUSSION

       Mr. Wyche filed the instant Motion for Reconsideration of Pretrial Detention

on December 7, 2020. See ECF No. 13. 18 U.S.C. § 3142(i) provides that “a

judicial officer may, by subsequent order, permit the temporary release of the

person, in the custody of a United States marshal or another appropriate person, to

the extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” “[F]or a


2 18 U.S.C. § 3142 states in part that a charged person is subject to a rebuttable presumption
“that no condition or combination of conditions will reasonably assure the appearance of the
person as required and the safety of the community if the judicial officer finds that there is
probable cause to believe that the person committed . . . an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled Substances Act . . . [or] an
offense under section 924(c), 956(a), or 2332b of this title.”
3In its Motion for Pretrial Detention, the Government noted that Mr. Wyche is “a career criminal
with four prior felony drug convictions (1999, 2006, 2009, and 2013) and two prior firearm
offenses (1999 and 2009).” ECF No. 7 at 1. It also noted that, if convicted, Mr. Wyche faces “[a]
mandatory minimum 20 years’ incarceration, and a maximum of life imprisonment, at least six
years of supervised release, a fine not to exceed $2,500,000, and a $300 special assessment.”
ECF No. 7 at 4.
         Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 4 of 15




movant to satisfy his burden of proof under Section 3142(i), he must make an

‘individualized and specific showing of a compelling reason[.]’ There is no ‘one-

size-fits-all, blanket approach’ to resolving this issue.” United States v. Carter, CR

18-561-1, 2020 WL 3412571, at *5 (E.D. Pa. June 22, 2020) (internal citations

omitted). Any relief under 18 U.S.C. § 3142(i) requires a consideration of the Bail

Reform Act as a whole. Id.

       The Bail Reform Act creates a comprehensive set of statutory guidelines

governing release and detention decisions for criminal cases in federal court.

Under § 3142, pretrial detention may be ordered only in limited circumstances,

including where a judicial officer finds that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the

safety of any other person and the community.” 18 U.S.C. § 3142(e)(1).

       A.      Defendant’s Motion for Reconsideration of Pretrial Detention

       In his Motion, Mr. Wyche argues that he should be granted pretrial release

“given [his] medical history and the current [COVID-19] pandemic.” ECF No. 13

at 2.4 Mr. Wyche argues that he is at a “higher risk than others of suffering severe


4 Mr. Wyche also argues that mandated COVID-19 restrictions preventing his lawyers from
entering the Federal Detention Center “prevent any meaningful case preparation and abridge the
right to counsel.” ECF No. 13 at 3. Courts have rejected similar arguments. See, e.g., United
States. v. Dawara, CR 19-414-1, 2020 WL 2404898, at *8 (E.D. Pa. May 12, 2020) (finding that
defendant’s “inability to meet with his attorney in person does not unreasonably burden
[defendant’s] access to counsel” because those restrictions are reasonable to prevent spread of
COVID-19 in our institutions). Similarly, this Court is not compelled to conclude that there is a
Sixth Amendment issue here.
           Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 5 of 15




consequences” from a COVID-19 infection due to underlying health conditions. Id.

at 3. Those underlying conditions include “hypertension, prior unhealed injuries

and anxiety issues, for which he receives medications.” Id. The “unhealed injury”

in question appears to be a gunshot wound sustained in February 2020. ECF No.

14 at 4.

      Mr. Wyche further argues that he is a good candidate for release because he

poses no risk of flight or danger to the community. To support this assertion, Mr.

Wyche notes that he is a lifelong resident of Philadelphia, which is also where his

sister and her family reside. ECF No. 13 at 4. He has also demonstrated intentions

to cooperate with the justice system by testifying as the sole witness at a recent

Preliminary Hearing for a homicide prosecution involving the shooting death of his

pregnant fiancée. Id. at 4. If released, Mr. Wyche intends to reside in a home

owned by his sister, Davida Wyche, and would agree to “special conditions

including home confinement with electronic monitoring.” Id. at 2.

      B.       The Government’s Response in Opposition

      On December 15, 2020 the Government filed its Response to Defendant’s

Motion for Bail. See ECF No. 17. The government argues that Mr. Wyche’s

release is not warranted for two reasons. First, Mr. Wyche remains a danger to the

community and a flight risk. Second, because there is no medical reason to release

him. Id. at 6-7.
        Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 6 of 15




      To support its first point, the Government notes that Mr. Wyche has an

“extensive criminal record of drug and firearm offenses” and lacks a history of

legitimate employment. ECF No. 17 at 6. Further, Mr. Wyche was actively

involved in the drug-dealing business only months after being seriously injured in

a shooting incident and after serving multiple periods of state confinement. Id. at 6-

7. In the Government’s view, “[t]he applicable presumptions of detention codified

at 18 U.S.C. § 3142(e)(3)(A) and (B) exist[] precisely for serious crimes like this,

and for serious career criminals like David Wyche.” Id. at 6. The Government

questions Mr. Wyche’s ties to the community because Mr. Wyche does not appear

to be the caregiver of his children and he has never been gainfully employed. ECF

No. 17 at 7. The Government fears that, if released, Mr. Wyche “has every

incentive to flee” given the severe sentence he would face if convicted (a minimum

of 20 years). Id.

      Regarding Mr. Wyche’s medical condition, the Government argues that

“[t]here is nothing in the defendant’s medical record to suggest that his

incarceration at the FDC poses any significant health risk, ‘dire’ or otherwise.”

ECF No. 17 at 7. The Government claims that Mr. Wyche’s medical records

“make clear that he has recently recovered from an asymptomatic COVID-19

infection and, on December 2, 2020, was released from a two-week quarantine.”

Id. The Government also notes that Mr. Wyche’s hypertension and pain from a
        Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 7 of 15




gunshot wound “appear well-controlled with medication and otherwise

unremarkable.” Id. at 7–8. Further, Mr. Wyche “does not suffer from any medical

condition recognized by the CDC as presenting an increased risk of severe illness

from a COVID-19 infection.” Id. at 9. Though the CDC lists hypertension as a

condition that “might” put a person at increased risk,5 the Government cites to

several cases in the analogous compassionate release context that have denied

relief “when hypertension is the only putative risk factor presented.” Id.

       C.     Analysis

       The Court will deny Defendant’s Motion because he has not demonstrated a

compelling reason for his release under 18 U.S.C. § 3142(i) and because he has not

rebutted the presumption that no condition or combination of conditions exist to

ensure Defendant’s appearance in court and the safety of the community. “If a

person is detained, Section 3142(i) provides a ‘limited safety valve

provision,’ enabling courts to re-examine detention decisions ‘to the extent that the

judicial officer determines such release to be necessary for preparation of the

person's defense or for another compelling reason.’ But in the COVID-19




5The CDC has identified “hypertension or high blood pressure” as one of several medical
conditions that “might” place an individual “an increased risk for severe illness from COVID-
19.” See CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Jan. 13, 2021).
        Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 8 of 15




environment, this re-examination does not take place in isolation. Rather, courts

also have considered the following factors:

      (1) the specificity of the defendant's stated COVID-19 concerns, (2)
      the original grounds for the defendant's pretrial detention, (3) the
      extent to which the proposed release plan is tailored to mitigate or
      exacerbate other COVID-19 risks to the defendant, and (4) the
      likelihood that the defendant's proposed release would increase
      COVID-19 risks to others.”


Carter, 2020 WL 3412571, at *6 (internal citations omitted). “The court will not

necessarily weigh these factors equally, but will consider them as a whole to help

guide the court's determination as to whether a ‘compelling reason’ exists such that

temporary release is ‘necessary.’” Id. (internal citations omitted).

      First, Mr. Wyche’s COVID-19 concerns are not sufficient to constitute a

compelling reason for pretrial release. Mr. Wyche claims that his medical

conditions (hypertension, a recent gunshot wound, and anxiety) make him “more

susceptible than most” to negative complications of COVID-19. ECF No. 13 at 4.

This assertion is contrary to scientific consensus.

      The CDC recognizes hypertension as one of several conditions which

“might” put a person at increased risk for serious complications from COVID-19.

See CDC, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Jan. 13, 2021). Physical wounds (like the
          Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 9 of 15




gunshot wound Mr. Wyche sustained in February 2020) and anxiety are not known

risk factors. Courts have held that hypertension alone is not grounds for granting

pretrial release even given the risk such a condition may impose when combined

with a COVID-19 infection. See, e.g., United States v. Bolger, CR 20-308-1, 2020

WL 7260769 (E.D. Pa. Dec. 9, 2020) (finding that defendant’s high blood

pressure, along with other health issues, and “non-speculative risk” of infection

were not “sufficiently compelling” reasons for release because his conditions were

well-monitored); see also United States v. Ackerman, CR 11-740, 2020 WL

5017618 (E.D. Pa. Aug. 25, 2020) (“Where, as here, there is no indication that the

defendant’s hypertension cannot be properly controlled via medication or other

appropriate medical care, courts routinely hold that compassionate release is not

warranted.”) (collecting cases), United States v. Daniels, CR 15-127, 2020 WL

2674125 (E.D. Pa. Aug. 12, 2020) (finding hypertension and related medical

conditions insufficient for compassionate release in the COVID-19 environment),

United States v. Nesbitt, No. 09-181, 2020 WL 3412577 (E.D. Pa. June 22, 2020)

(same).

      Mr. Wyche has not argued (nor does the record suggest) that his

hypertension is uncontrolled or that the Federal Detention Center is incapable of

managing either his hypertension or his gunshot wounds. Given that Mr. Wyche’s

medical conditions appear well-controlled in his current situation, this Court
        Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 10 of 15




cannot find that his health concerns constitute a compelling reason for pretrial

release.6 As the Third Circuit has stated in the analogous compassionate release

context, “[t]he mere existence of COVID-19 in a society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Second, the original grounds for Mr. Wyche’s pretrial detention continue to

support his detention today. Even during the ongoing COVID-19 pandemic, the

Bail Reform Act provides a presumption that Mr. Wyche is a danger to his

community and a flight risk. See 18 U.S.C. § 3142(e)(3). This rebuttable

presumption applies wherever the court finds there is probable cause to believe that

the defendant committed an offense under the Controlled Substances Act

punishable by ten or more years of imprisonment (18 U.S.C. § 3142(e)(3)(A)) or

certain firearms offenses (18 U.S.C. § 3142(e)(3)(B)). An indictment charging a

defendant with such an offense is “sufficient to support a finding of probable cause

triggering the rebuttable presumption of dangerousness.” United States v. Sterling,

459 F. Supp. 3d 673, 677 (E.D. Pa. 2020) (quoting United States v. Suppa, 799

F.2d 115, 119 (3d Cir. 1986)).



6While the medical records demonstrate that Mr. Wyche was in quarantine for exposure to
COVID-19, nothing in the record shows that Mr. Wyche has tested positive for the virus. See
ECF No. 14 at 1-3. Accordingly, the Court will not consider any risk of reinfection in its
analysis.
       Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 11 of 15




      The indictment charges Mr. Wyche with possession with intent to distribute

a controlled substance, an offense that carries a maximum 30 years’ imprisonment.

See 21 U.S.C. § 841(a)(1), (b)(1)(C). The indictment also charges Mr. Wyche with

possession of a firearm in furtherance of a drug trafficking crime. See 18 U.S.C.

§924(c)(1). As either charge would be sufficient to trigger 18 U.S.C. § 3142, the

indictment here provides probable cause which triggers the rebuttable presumption

of dangerousness and risk of flight and supports Mr. Wyche’s pretrial detention.

      With the rebuttable presumption triggered, the burden then shifts to Mr.

Wyche to “produce some credible evidence forming a basis for his contention that

he will appear and will not pose a threat to the community.” Sterling, 459 F. Supp.

3d at 678 (citing United States v. Carbone, 793 F.2d 559, 560 (3d Cir. 1986)). In

determining whether a defendant has rebutted the presumption

for pretrial detention, a court must “take into account the available information

concerning” the nature and circumstances of the offenses; the weight of the

evidence against the defendant; the defendant’s history and characteristics; and the

nature and seriousness of the danger that would be posed by the person’s release.

Id.(citing 18 U.S.C. § 3142(g)).

      Mr. Wyche’s proffered evidence does not rebut the presumption that he is

dangerous and presents a risk of flight, and the relevant § 3142(g) factors weigh in

favor of pretrial detention.
       Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 12 of 15




      The government’s charges against Mr. Wyche are for serious drug and

firearm related offenses. See ECF No. 17 at 6. If convicted, he faces a mandatory

minimum twenty-year federal prison sentence. Id. As for the strength of the

Government’s evidence against Mr. Wyche, the Government contends that three

Philadelphia Police officers recovered a pistol with an obliterated serial number,

several rounds of ammunition, six plastic jars of cocaine, a glass bottle containing

PCP, three bags of marijuana, drug packaging materials, and $6,020 in cash from

Mr. Wyche’s vehicle as well as two orange bottles containing 79 total oxycodone

pills and $628 cash from his person. ECF No. 17 at 3. During his encounter with

police, Mr. Wyche allegedly admitted that the marijuana and firearm belonged to

him. Id. Though the Government will need to present its findings at trial and

subject to the appropriate Federal Rules of Evidence, and Mr. Wyche has filed a

motion to suppress this evidence, the listed evidence is sufficient to link Mr.

Wyche to the use of guns and the sale of drugs.

      Turning to Mr. Wyche’s history and characteristics and his potential danger

to the community upon release, Mr. Wyche has at least four prior felony drug

convictions and two prior firearm offenses. See ECF No. 7 at 4. Mr. Wyche

received his most recent charges just months after he himself was injured in a

shooting incident. See ECF No. 17 at 6. This incident occurred so recently that, by

Mr. Wyche’s own account, “some of [his] recent gunshot wounds are still open.”
       Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 13 of 15




ECF No. 13 at 4. As the Government notes, Mr. Wyche lacks a history of

legitimate employment and related ties to the community. See ECF No. 17 at 6; see

also Suppa, 799 F.2d at 120 (finding the lack of evidence of steady employment

significant to the determination of whether the presumption has been rebutted).

Given the gravity of his potential sentence, and his demonstrated inability to earn a

living outside of the drug trade, Mr. Wyche presents a danger to the community as

well as a flight risk. The fact that Mr. Wyche and his sister are lifelong

Philadelphia residents and that he would submit to home confinement at her house

is not enough to convince this Court that he is likely to appear at his trial or that he

will not reenter the drug trade upon release. See ECF No. 13 at 4; see also United

States v. Martinez, No. 9-1556 (E.D. Pa. 2010) (finding house arrest with

electronic monitoring insufficient to rebut the presumption of dangerousness or

possibility of flight) (collecting cases). Further, although this court commends Mr.

Wyche’s participation as a witness in the trial relating to his fiancée’s tragic

murder, his recent Preliminary Hearing testimony has little bearing on his

dangerousness or future flight risk. See ECF No. 13 at 4.

      The Third Circuit has explained that “testimony by co-workers, neighbors,

family physician[s], friends, or other associates concerning the arrestee’s character,

health, or family situation” might be adequate to rebut the presumption. Suppa,

799 F.2d at 120 (internal citations omitted). Mr. Wyche has proffered no such
        Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 14 of 15




reassurances, and, in light of the above, this Court concludes that Mr. Wyche has

not rebutted the statutory presumption.

       Finally, neither party presented significant evidence regarding the extent to

which Mr. Wyche’s proposed release plan is tailored to mitigate COVID-19 risks

to the defendant and the likelihood that the defendant’s proposed release would

increase COVID-19 risks to others. Mr. Wyche does not argue that he would

receive better treatment for his hypertension, gunshot wound, or anxiety elsewhere.

He also does not explain how release to his sister’s residence would mitigate his

risk of contracting COVID-19. Nor does the Government claim that releasing Mr.

Wyche to house arrest would contribute to COVID-19 spread.7 Therefore, the third

and fourth factors have a neutral effect on this analysis.

       When balancing these factors together as a whole, Mr. Wyche has not

provided this Court with a compelling reason for release. Though this Court is

sympathetic to Mr. Wyche’s concerns about possible COVID-19 infection, his

health conditions are not severe enough to warrant an exception to pretrial

detention. According to the parties’ briefs and the medical records, Mr. Wyche’s

hypertension and gunshot wound appear well-controlled in his current setting, and


7 The likelihood that Mr. Wyche’s proposed release would increase the risk of COVID-19
transmission is “too speculative to be considered.” See United States v. Gongda Xue, No. 18-122,
2020 WL 2307339, at *10, n. 10 (E.D Pa. May 8, 2020) (noting that the likelihood that
defendant’s proposed release would increase COVID-19 risk to others is neutral in the Section
3142(i) analysis).
          Case 2:20-cr-00266-CFK Document 18 Filed 01/15/21 Page 15 of 15




Mr. Wyche does not argue otherwise. See ECF No. 17 at 7; see also ECF No. 14.

When balanced against the seriousness of Mr. Wyche’s charges and his prior

criminal history, these health concerns fail to defeat the statutory presumption that

no combination of conditions will reasonably assure his appearance in court or the

safety of the community.

   III.     CONCLUSION

      For the foregoing reasons, Defendant David Wyche’s Motion for
Reconsideration of Pretrial Detention is DENIED. An appropriate order will
follow.
